Steward Funds, Inc. 5847 San Felipe, Suite 4100 Houston, TX 77057 August 5, 2011 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Steward Funds, Inc. (“Registrant”) File Nos. 002-28174; 811-01597 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (“Securities Act”), the undersigned hereby certifies, on behalf of Registrant, that (1) the form of prospectus and Statement of Additional Information that would have been filed under Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 93, which was filed on August 4, 2011, and (2) the text of Post-Effective Amendment No. 93 was filed electronically on August 4, 2011. If you have questions regarding this filing, please contact the undersigned at 1-800-262-6631. Sincerely, /s/ Edward L. Jaroski Edward L. Jaroski, President
